Title: From George Washington to Benjamin Lincoln, 17 June 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Dear Sir
                     Head Quarters. 17th June
                     1782
                  
                  I inclose to you Copy of a Letter I have received from Major Genl
                     Heath on the Subject of the Appointments of a Brigadier in the Line of
                     Massachusetts. I approve the proposal—but As that is not the only Line of the
                     Army in which similar promotion is become necessary, I think
                     it will be best to be take up on a general Scale, so far as circumstances
                     demand.
                  The two Brigades of Connecticut Troops have for a long Time had
                     but one Brigadier owing to particular Circumstances—Colo.
                     Durkee who was the Senior Colo. in that Line, having been removed by Death,
                     Colo. Swift, who I esteem a very good Officer, has now the preceedence, and
                     Stands fair for promotion to the Rank of Brigadier.
                  The Line of N.Jersey is also without a Brigadier—I am not so
                     decided on the Expediency of the like Appointment from that State—but should it
                     be thout best (as I dont know but it may be) Colo. Dayton is an old Officer,
                     & may justly claim the Rank.
                  These are all the promotions to the Rank of Brigadier that I
                     think necessary, should they meet your Approbation, I think they ought to take
                     place at the same Time, to save uneasiness, or any Idea of partiality or
                     predilection. I am &ca
                  
               